Citation Nr: 1018186	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-22 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to an initial rating higher than 70 percent 
for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) for the period prior to 
October 26, 2006.

4.  Entitlement to a TDIU rating for the period since October 
26, 2006.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to 
August 1971.  This service included combat service in the 
Republic of Vietnam, for which the Veteran was awarded the 
Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 50 percent disability rating 
for PTSD, effective September 13, 2004, and denied service 
connection for bilateral pes planus.  By a November 2006 
rating decision, the RO increased the disability rating for 
the Veteran's PTSD from 50 to 70 percent disabling, effective 
September 13, 2004.  By an August 2007 rating decision, the 
RO denied the Veteran's claim of entitlement to a TDIU 
rating.

The issue of entitlement to a TDIU rating for the period 
prior to October 26, 2006, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  On examination prior to entrance into active service, the 
Veteran was found to have mild bilateral pes planus.  At the 
time of his exit from service, no pes planus was observed.

2.  For the period prior to October 26, 2006, the Veteran's 
PTSD was productive of no more than occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking, and mood, due to such 
symptoms as:  intermittently illogical speech, near 
continuous panic and depression affecting the ability to 
function independently, appropriately, and effectively; 
anger; impaired impulse control; neglect of personal 
appearance and hygiene; difficulty in establishing and 
maintaining effective relationships; impaired and difficulty 
in adapting to stressful circumstances; total social and 
occupational impairment was not shown.

3.  Since October 26, 2006, the Veteran's PTSD has been 
productive of total occupational and social impairment.  

4.  TDIU is a lesser benefit than a 100 percent rating for 
PTSD.  The claims for TDIU and an increased rating for PTSD 
arose at the same time, and for the period since October 26, 
2006, are premised on the same evidence.


CONCLUSIONS OF LAW

1.  The Veteran's preexisting bilateral pes planus was not 
aggravated as a result of his active service.  38 U.S.C.A. § 
1131, 1132, 1153 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2009).

2.  For the period prior to October 26, 2006, the criteria 
for an initial rating higher than 70 percent for PTSD were 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
DC 9411 (2009).

3.  Since October 26, 2006, the criteria for an initial 
rating of 100 percent for PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, DC 9411 (2009).

4.  The grant of a 100 percent rating for PTSD, effective 
October 26, 2006, renders moot the appeal for entitlement to 
TDIU, for the period since October 26, 2006.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

With respect to the claim for service connection for 
bilateral pes planus, notice was provided to the Veteran in 
October 2004, prior to the initial adjudication of his claim 
in April 2005.  The content of the notice letter fully 
complies with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran was not provided with the Dingess elements of VCAA 
notice.  However, given the denial of the claim, any 
questions as to a disability rating or effective date are 
moot.  

Furthermore, the Veteran was told it was his responsibility 
to support the claim with appropriate evidence, and he was 
provided with the text of the relevant regulations relating 
to VA's duty to notice and assist.

The Veteran's claim for a higher initial rating for PTSD 
arises from his disagreement with the initial rating assigned 
following the grant of service connection.  Once a claim is 
granted it is substantiated and additional notice is not 
required.  Thus, any defect in the notice with respect to 
this claim is not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's service treatment records are in the claims file.  
VA and private treatment records are in the claims folder.  
VA is only required to make reasonable efforts to obtain 
relevant records that the Veteran has adequately identified.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  He has not identified 
any other treatment records aside from those that are already 
of record.  Thus, VA has made every reasonable effort to 
obtain all records relevant to the Veteran's claim for 
service connection.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran was provided with an examination with respect to 
his claim for service connection for pes planus in May 2007.  
The associated report of examination is thorough and 
consistent with the Veteran's outpatient treatment records.  
Accordingly, the report of examination is adequate and may be 
considered in deciding the Veteran's claim.   

In addition, the Veteran has been afforded three examinations 
with respect to his increased initial rating claim.  38 
U.S.C.A. § 5103A (West 2002).  There is no indication that 
his PTSD has worsened since the most recent examination.  As 
such, the Board concludes that the examinations with respect 
to PTSD were adequate and finds that there is no further 
action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A (West 2002 & Supp. 2009), or 
38 C.F.R. § 3.159 (2009), and that the Veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

The Veteran acknowledges that he had flat feet (pes planus) 
at the time of his entry into active service.  He contends, 
however, that his experiences in service aggravated his pre-
existing disability.  He therefore asserts that he is 
entitled to service connection for bilateral pes planus.

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

On examination in August 1969, prior to enlistment into 
service, physical examination revealed mild bilateral pes 
planus.  He was not given any physical profile as a result of 
his pes planus.  Because the Veteran's entrance examination 
in this case demonstrated mild pes planus, the Veteran is not 
entitled to the presumption of soundness under 38 U.S.C.A. §§ 
1111.

The next step of the inquiry is to determine whether the 
Veteran's pre-existing disability was aggravated in service.  
A lack of aggravation may be shown by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  VAOPGCPREC 3-2003 (July 16, 2003); 
69 Fed. Reg. 25178 (2004).  

In statements submitted in support of his claim, the Veteran, 
through his representative, asserted that his pes planus was 
aggravated as a result of the "physical demands of his 
military service."  Significantly, he did not describe 
experiencing a worsening of his pes planus during service.  
Rather, he indicated that his pes planus was currently worse, 
which he attributed to his active service.  

Service treatment records dated in May, August, and October 
1970 demonstrate that the Veteran was treated for an ingrown 
toenail on his right great toe.  His service treatment 
records do not otherwise reflect complaints or findings of 
any foot problems, including pes planus.  On examination in 
August 1971, prior to his release from active duty, no 
abnormalities of the feet, including pes planus, were found.

Given that no pes planus was found on examination prior to 
separation from service, the Board concludes that the 
evidence clearly and unmistakably shows that his pes planus 
disability was not aggravated in service.  The evidence, if 
anything, shows that the mild pes planus noted on entry was 
improved at the time of his release from active duty, as 
there was no notable pes planus at the time of his release.  
As the evidence clearly and unmistakably shows that there was 
no in-service aggravation, the Veteran is not entitled to a 
presumption of soundness.  38 U.S.C.A. §§ 1111; VAOPGCPREC 3-
2003 (July 16, 2003); 69 Fed. Reg. 25178 (2004).  

Post-service records also do not demonstrate aggravation as a 
result of service.  Although the Veteran has purchased 
orthotic inserts for the alleviation of symptoms related to 
his pes planus from a retail store, he has not received any 
formal medical treatment for his pes planus since his 
separation from service.

The only post-service clinical evidence of record pertaining 
to pes planus is dated in May 2007, when the Veteran 
underwent VA examination.  At the time of the examination, 
the Veteran stated that he had been using orthotics over the 
"last number of years," and that he began using the 
orthotic inserts after his military service, sometime in the 
1970's.  He did not wear the inserts at all times; when he 
did not use them, he experienced flare ups.  He described 
currently experiencing pain, occasional swelling, and 
discomfort in the feet, bilaterally.
Physical examination resulted in diagnoses of mild bilateral 
pes planus and bilateral metatarsalgia.  X-ray examination, 
however, did not show evidence of pes planus.

The examiner reviewed the Veteran's claims file and noted 
that his service treatment records were significant for a 
finding of mild pes planus at the time of his entry into 
active service.  His service treatment records otherwise were 
negative for any complaints or findings related to pes 
planus.  While he had been treated for an ingrown toenail, he 
did not receive treatment for pes planus, and no pes planus 
was found on examination prior to his release from active 
duty.

In addressing whether it was as likely as not that the 
Veteran's pes planus was aggravated as a result of his active 
duty service, the examiner opined that it was less likely 
than not that his pes planus had been aggravated as a result 
of his active service.  The examiner reasoned that the 
Veteran's service treatment records were silent as to any 
complaints or findings regarding pes planus, excluding the 
initial notation on entrance into service, indicating that 
there was no worsening of his pes planus during his period of 
service.  Also supportive of this conclusion was the May 2007 
report of X-ray examination, which did not note significant 
findings of pes planus.  Currently, the Veteran had only mild 
pes planus with mild pronation with the majority of his foot 
problems related to bilateral metatarsalgia, a condition not 
noted in service.  Given that his pes planus was currently 
mild, and was noted to be mild in service, it was less likely 
than not that his active service aggravated his pre-existing 
pes planus.

The Board finds the May 2007 opinion to be probative, in that 
it was based upon a thorough examination of the record and of 
the Veteran, and in that an adequate rationale was provided 
for the opinion.  The Board thus finds that the evidence in 
this case shows clearly and unmistakably that the Veteran's 
pes planus pre-existed his service and was not permanently 
worsened, or aggravated, in service.  38 U.S.C.A. § 1111; 
VAOPGCPREC 3-2003.

While the Veteran is competent to testify that he experienced 
discomfort associated with his pes planus during service, he 
has not actually stated that his pes planus disability was 
worsened during his active service.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995).  Additionally, while the Veteran 
is competent to say that his pes planus now is worse than it 
was at the time of his entry into active service, and he is 
not alleging that he experienced worsening of his pes planus 
during his active service, but rather as a result of his 
active service, he is not competent to relate the current 
severity of his pes planus to his active service.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the 
medical condition, or reporting a contemporaneous medical 
diagnosis, or the lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional); 
Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself).  
The Veteran is not competent to provide the medical nexus, 
and a medical professional has not opined that the current 
severity of his pes planus is the result of his active 
service.  Thus, the Veteran's lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

Thus, in the present case, the Board finds that the evidence 
shows clearly and unmistakably that bilateral pes planus pre-
existed the Veteran's service.  The Board further finds that 
the evidence shows clearly and unmistakably that the pre-
existing pes planus was not aggravated by that service.  As 
the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Higher Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD is rated 70 percent disabling under 
DC 9411.  Under DC 9411, a 70 percent rating is warranted 
where the psychiatric condition produces occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A maximum 100 percent rating is warranted where there is 
total occupational or social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9203.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The criteria for a 70 percent rating for PTSD are met if 
there are deficiencies in most of the areas of work, school, 
family relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

The Veteran was initially diagnosed with PTSD in July 2004.  
He was referred for VA psychiatric consultation in August 
2004.  He was noted to have arrived early, and to be dressed 
in casual attire with adequate to good grooming and hygiene.  
He was alert and found to be oriented to all spheres.  His 
affective range was normal, although he showed periods of 
mild deviation in intensity, and at one point in the 
interview became openly agitated and suspicious of the 
psychologist conducting the interview.

At the time of the consultation, the Veteran stated that his 
mood consisted of "highs and lows."  He acknowledged that 
he had periods of agitation, and that these periods in part 
occurred because of his back pain.  He stated that he 
generally avoided being around other people so that he did 
not have to worry about becoming agitated.  He endorsed mild 
problems with distressing memories of his time in Vietnam and 
moderate problems with bad dreams about the trauma, which 
tended to focus on the harsh conditions, interactions with 
his peers, as well as the manner in which animal instincts 
emerge in a person in a warzone situation.  

He endorsed mild difficulties with a flashback episode within 
the last two weeks that involved vivid recollection of a 
beheading.  He stated that he made efforts to avoid certain 
situations and identified crowds as something he worked to 
avoid because of his fear that such a situation might trigger 
his anger.  He endorsed some difficulties with psychogenic 
amnesia, discussing how certain dates and names of military 
peers he simply could not remember and endorsed significant 
problems with a loss of interest in activities he once 
enjoyed, and described feeling detached from others.  He 
denied difficulties with emotional restriction or a sense of 
a foreshortened future.

He endorsed all of the hyperarousal symptoms.  He endorsed 
significant problems with both sleep onset and middle sleep 
disturbance.  He endorsed moderate problems with 
concentration and significant difficulties with being very 
alert.  He gave examples of needing to have his back up 
against the wall and to have doors open when he was in rooms.  
He preferred to always have the shades drawn in his house, 
and to leave the windows open.  He found it very difficult to 
be "closed up" in any way.  He endorsed difficulty with 
being jumpy and easily startled and at times when he was 
reminded by the trauma, he did endorse problems of feelings 
of nervousness and tension in his muscles.

Mental status examination revealed goal-directed thought 
processes.  He became evasive when questioned about suicidal 
and homicidal ideation.  Ultimately, however, the Veteran 
stated that he had no current intentions or plans of 
targeting someone in a violent way.  He denied experiencing 
any hallucinations or paranoid beliefs.

With regard to his occupational history, the Veteran stated 
that he had been employed by VA from his early 20's to his 
mid-40's.  He was currently on disability as a federal 
employee.  

With regard to his social history, the Veteran reported 
living in a rural setting by himself.  He stated that he at 
one time had been married, and that the marriage had lasted 
for 15 years.  He was 36-years-old when he was divorced.  He 
acknowledged that the divorce was due to his drinking 
excesses as well as his violent behavior, which included both 
physically and verbally abusive behavior.  He described 
having "outstanding" relationships with his two 
stepchildren, currently ages 13 and 14, who lived with their 
biological father.  His ex-wife had died of cancer.  He had 
reunited with her prior to her death, such that he had taken 
on a significant care-taking role as she entered hospice care 
in the last stages of her life.

When asked about his legal history, he was intentionally 
evasive.  He stated that he had never been arrested but gave 
some information which suggested that he had been involved in 
criminal activities, such as by being a driver for people he 
knew to be involved in crime.

Based upon the above, the Veteran was diagnosed with PTSD.  
It was suggested that he be referred for an additional 
evaluation to discuss treatment options.

On follow up psychiatric evaluation approximately one week 
later, the Veteran was noted to present with high 
interpersonal sensitivity and mistrust.  He agreed to contact 
the clinic when he felt ready to pursue PTSD treatment.  A 
GAF of 50 was assigned.

The Veteran did not pursue treatment for PTSD prior to 
undergoing VA psychiatric examination in February 2005.  At 
the examination, he stated that he continued to experience 
frequent intrusive thoughts and memories of combat.  He 
estimated that he spent 3 to 4 hours per day thinking about 
his experiences in Vietnam.  He described experiencing 
nightmares every night, and reported experiencing "some" 
flashbacks.  Flashbacks occurred primarily when he was 
hunting.  He stated that he always hunted alone, and when he 
heard a sudden sound, he would react to it, noting that he 
had fired in the direction of the sound in the past.  He 
stated that his reactions were why he always hunted where no 
one else was around.  These episodes were similar to 
flashbacks in that he took the same actions as he took when 
he was in Vietnam.  He described experiencing psychological 
distress; primarily anger.  He also described always feeling 
restless, noting that he had to always get up and be moving.

He stated that he was able to talk about his combat 
experiences with a few friends.  He avoided situations that 
reminded him of the War, however.  He noted that he had to 
avoid watching or reading news about the Gulf War and Iraq 
because doing so stirred up bad memories.  These symptoms 
were noted by the examiner to be of serious intensity.

He described having maintained his interests, although he 
noted that he felt cut off from other people.  He reported 
having very few friends.  He described knowing one of the 
County Commissioners and one of the Deputy Sheriffs from the 
town in which he lived.  They occasionally visited him.  They 
were the only people he allowed on his land unless they call 
ahead of time.  When questioned as to how often these 
individuals contacted him, the Veteran stated that they would 
contact him if something unusual was going on in the farm 
area in which he lived.  He endorsed some emotional numbing 
and endorsed a sense of a foreshortened future.  These 
symptoms were noted by the examiner to be of moderate to 
serious intensity.

The Veteran described being able to sleep for only 3 or 4 
hours every night.  He slept only when he could see some 
light.  He stated that he did not close his shades at night 
because he wanted to be able to see outside.  He slept with 
the windows partially open so he could hear what was going on 
outside.  He described a decrease in his ability to 
concentrate and reported that his startle response remained 
active.  The examiner noted the severity of these symptoms 
were of moderate to serious intensity.

Mental status examination revealed no bizarre behavior.  
There were no unusual motor mannerisms.  The Veteran was 
spontaneous and socially appropriate during the interview.  
His speech was of normal tone, volume, and pacing.  His 
thought processes were goal-directed.  There was no looseness 
of association, and only minimal circumstantiality.  There 
was no evidence of delusions, grandiosity, or paranoia.  
There was no evidence of hallucinations.  He was determined 
to have "some" insight into his condition.  His cognitive 
functioning was normal.  

The Veteran's occupational activities were noted to be 
impaired because of physical injury.  Prior to being injured, 
he had been able to work at VA for 24 years.  The examiner 
opined that based upon this work history, the Veteran's PTSD 
by itself would not render him unemployable.  The examiner 
reasoned that the Veteran's PTSD would cause moderate 
impairment in occupational functioning if he were to attempt 
to seek gainful employment.  The primary reason for his 
unemployment, however, was his back disability.  Social 
impairment would be another handicap for his employment.  
Because of his need for isolation and because of his quick 
temper, the gainful employment would need to be in an area 
where he was able to function by himself and did not require 
him to interact with other people.  

The Veteran reported no impairment in his activities of daily 
living as a result of his PTSD.

A GAF of 50 was assigned.  The examiner noted that this was 
consistent with the GAF assigned at the time of his August 
2004 evaluation.

The Veteran did not seek treatment for PTSD after the 
February 2005 examination.  In October 2006, however, he had 
an additional VA psychiatric examination.  At the 
examination, the Veteran reported that he continued to have 
frequent intrusive thoughts and memories of combat.  He 
estimated that he spent 3 to 4 hours per day thinking about 
his experiences in Vietnam.  He denied any change in this 
respect since his February 2005 examination.  He stated that 
he had nightmares every night.  Sometimes he was able to go 
back to sleep, sometimes he was not.  Most of the time he 
would get up and try to cope that way.  He described 
experiencing some flashbacks while hunting, which he always 
did alone.

The Veteran's symptoms otherwise were noted to be the same as 
they were at the time of the February 2005 VA examination.

On mental status examination, the Veteran was observed to be 
emotionally cold and calloused.  His mood was anxious, and 
his affect was determined to be moderately severely 
restricted.  The Veteran's ability to concentrate and pay 
attention was determined to be impaired, as he had to ask the 
examiner to repeat several questions.  He was, however, 
oriented to person, time, and place.  His thought process 
demonstrated moderate to severe circumstantiality.  His 
thought content, however, was unremarkable.  His memory was 
normal.  There was no evidence of delusions or hallucination.  
His judgment was intact.  There was no inappropriate 
behavior, and no obsessive or ritualistic behavior was 
reported or observed.  The Veteran denied experiencing panic 
attacks.  He also denied experiencing suicidal or homicidal 
ideations.  He was able to maintain minimal personal hygiene.

As to his social history, the Veteran stated that he was 
divorced.  He noted that he had two stepchildren from his 
prior marriage and that the children lived with their father.  
He stated that he saw the children when he felt like it.  If 
he did not feel like seeing them, he did not see them.  The 
Veteran stated that he did not currently have a girlfriend.  
When describing the degree and quality of his social 
relationships, he stated that he had a neighbor who would 
stop by to see him from time to time, but that aside from the 
neighbor, there were one or two other people he might see 
from time to time.  

With regard to his recreational activities, the Veteran 
stated that he was a deer hunter.  He preferred isolated 
activity.  He state that occasionally he would go to a 
restaurant and order food, but that he always took the food 
home because it made him very nervous to be around other 
people.

The Veteran was determined to have impairment of his 
activities of daily living as a result of his PTSD.  
Specifically, he was noted to have moderate impairment in 
completing household chores, severe impairment in shopping, 
moderate impairment in engaging in sports and other 
activities, moderate impairment in traveling, and moderate 
impairment in other recreational activities.

As a result of the above, the Veteran was diagnosed with PTSD 
of moderate to severe intensity.  His symptoms had not 
remitted at any time.  The examining physician noted that the 
Veteran's symptoms appeared to have increased since the last 
examination.  He had not sought out active forms of treatment 
for his PTSD, but based upon the current examination alone, 
it was clear that the Veteran suffered from a very 
significant level of PTSD.  The distance the Veteran lived 
from the VA likely contributed to his reluctance to seek 
treatment.  Despite his not having sought treatment, the 
examiner opined that his current PTSD was consistent with an 
increase in severity of symptoms.  The increase was most 
notable in terms of his performance in employment, family 
role functioning, social and interpersonal relationships, and 
recreation and leisure pursuits.  The prognosis for 
improvement was felt to be guarded.

The examiner additionally noted that if the Veteran were 
employed, his PTSD would result in moderate to severe 
impairment as a result of problems with concentration for 
task completion.  For instance, he took a few breaks during 
the examination when he was concentrating poorly, which 
seemed to help him regain his composure.  Based upon this and 
his other symptoms, the examiner felt that the Veteran's 
reliability would be moderately impaired on a frequent basis.  
Similarly, his productivity would frequently be moderate to 
severely impaired.

The last clinical evidence pertaining to PTSD is dated in May 
2007, when the Veteran underwent VA psychiatric examination 
for a final time.  The examiner who conducted the May 2007 
examiner was the same examiner who conducted the February 
2005 examination.  In the report of examination, the examiner 
noted that the Veteran was not currently receiving treatment 
for PTSD.  

At the time of the examination, the Veteran stated that 
intrusive recollections continued to occur a few times each 
week.  He continued to have nightmares almost nightly.  He 
described some symptoms that were consistent with a 
flashback.  The psychological reaction was anger.  He was 
able to control his anger by controlling his environment.  He 
stayed out of situations where he might be provoked.  The 
physiologic reaction when he had intrusive recollections was 
shakiness.

He described significant difficulty sleeping.  He stated that 
he was able to manage a fairly good night's sleep but his 
sleep came in 3-hour segments.  He described being quickly 
angered, although he denied having any significant trouble 
with this, as he isolated himself.  He reported difficulty 
concentrating.  He remained hypervigilant and his startle 
response remained exaggerated.

Although the Veteran could talk about combat to a few people, 
he generally avoided talking about combat.  He avoided 
crowded situations and situations in which he felt he could 
not protect himself.  He had been able to maintain some 
interest in hobbies.  His hobbies, however, were solitary in 
nature.  The stents of estrangement had continued.  He 
largely isolated himself.  He showed some emotional numbing, 
and described a foreshortened sense of future.

On mental status examination, the Veteran described his mood 
overall as "not too bad."  He stated that he had had two 
recent losses:  his father had died two weeks prior to the 
examination, and a friend had died the week before the 
examination.  His affect was determined to be appropriate to 
content.  There was no evidence of abnormal psychomotor 
activity.  His speech was spontaneous, clear, and coherent.  
His attention was intact, and he was oriented to person, 
time, and place.  His thought processes and content were 
noted to be unremarkable.  His memory was normal.  There was 
no evidence of delusions or hallucinations.  His judgment and 
insight were determined to be intact.  There was no evidence 
of obsessive or ritualistic behavior.  The Veteran denied 
experiencing panic attacks, and also denied experiencing 
suicidal or homicidal ideations.  He was determined to be 
able to maintain minimum personal hygiene.  The examiner 
determined that he had no problems with the activities of 
daily living.  However, the examiner noted that the Veteran 
asked to leave the door of the examination room open a few 
inches during the examination. 

In describing his marital, family, and other relationships, 
the Veteran again noted that he was divorced.  He stated that 
he took care of his neighbor's dog, and that he talked with 
the Sheriff who farmed three acres of the Veteran's acreage.  
He had an 80-year-old friend who occasionally visited.  In 
addition, he reported that he saw his stepchildren when he 
went to appointments at VA.  His stepdaughter occasionally 
called him.  He stated that he sometimes went out to lunch, 
but that he went after the lunch crowd.

He described his recreational and leisure pursuits as taking 
care of his neighbor's dog, mowing his yard, hunting, and 
fishing.  He stated that he watched television Westerns and 
FOX news.  He stated that he enjoyed keeping up on the War in 
Iraq.

The examiner noted that he had compared the Veteran's 
reported symptoms currently to those reported at the time of 
the October 2006 examination and that his present symptoms 
were at the same level as they had been at the time of the 
October 2006 examination.  The examiner assigned a current 
GAF of 47.

The examiner noted that the Veteran's PTSD was not the cause 
of his disability retirement.  Currently, his social and 
interpersonal life remained constricted, but he did have a 
few close friends and he remained in touch with his 
stepchildren.  He lived in a very solitary and isolated 
acreage.  He went into town for short periods of time and 
then returned home.  In the examiner's opinion, the current 
severity of the Veteran's PTSD would preclude him from 
gainful employment.  Because his condition had remained 
stable over the last two years, it was likely to remain at 
the present level.

The examiner noted in conclusion that he had reviewed the 
previous two reports of VA psychiatric examination, both of 
which indicated a severe level of symptoms.  The more recent 
examination, conducted in October 2006, indicated impairment 
of functioning in most areas of life but did not reveal total 
occupational impairment.  After reviewing all of this 
information, it was the examiner's opinion that the Veteran 
would be unable to successfully return to work.  Although the 
Veteran had stopped working due to a back disability, rather 
than his PTSD, he had not worked since his retirement, and 
his life had become more isolated.  His symptoms had been 
rated at 50 by the examiner, and 47 by the examiner who 
conducted the October 2006 examination.  Giving him the 
benefit of the doubt, it was his opinion that the Veteran's 
PTSD resulted in total occupational and social impairment, 
and had since the October 2006 examination.

The August 2004 evaluating psychologist indicated that a GAF 
score of 50 was appropriate.  VA examinations dated in 
February 2005, October 2006, and May 2007 respectively 
assigned GAF scores of 50, 47, and 47.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

Under DSM-IV, a GAF score of 50 reflects serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV). GAF scores of 40 to 50 
reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the Veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

Here, the evidence reflects that, prior to the October 26, 
2006, VA examination, the Veteran's PTSD was not productive 
of total social and occupational impairment, such that a 100 
percent rating is not warranted for that period, but that 
since the October 26, 2006, examination, his PTSD has been 
productive of total occupational and social impairment, such 
that the criteria for a 100 percent rating have been met 
since October 26, 2006.

The evidence dated prior to October 26, 2006, shows that 
while the Veteran indicated that he had issues with anger and 
irritability, and that he therefore most often isolated 
himself, it appears that he did have a few significant social 
contacts during this period, in the sense that he reported 
having two friends who occasionally visited him, and he 
reported getting along with his stepchildren.  The record 
overall, however, reflects poor social functioning, as the 
Veteran had only two friends, and he although he reported 
getting along with his stepchildren, he saw them only rarely.  
Additionally, the Veteran reported that he had been able to 
maintain interest in hobbies, including hunting.  The 
Veteran, however, had very few leisure activities during this 
period, and those in which he did engage, he did on a 
solitary basis.  With regard to the Veteran's occupational 
functioning, the February 2005 VA examiner found that the 
Veteran's PTSD had been irrelevant in his disability 
retirement, and that his PTSD symptoms would not totally 
preclude his employability.   

Mental status examination throughout this period revealed an 
anxious mood and constricted affect.  While there was no 
evidence of delusions or other abnormal thought processes, he 
was noted to have mild circumstantiality of speech.  
Additionally, while the record reflects that the Veteran 
denied experiencing suicidal and homicidal ideations, it is 
significant that he was hesitant to state such.  

The Veteran's difficulty with social environments and his 
need to largely isolate himself clearly indicate that his 
PTSD symptoms during the period prior to October 26, 2006, 
resulted in occupational and social impairment with 
deficiencies in most areas.  In so determining, the Board 
finds it significant that the Veteran was only assigned GAF 
scores of 50, indicative of serious symptoms (suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning.  Additionally, there was no abatement of his 
symptoms during this period, demonstrating that his level of 
functioning remained steady throughout the period prior to 
October 26, 2006.

Based upon the above findings, the Board finds that for the 
period prior to October 26, 2006, the Veteran's disability 
approximated no more than a 70 percent disability rating.  
His history demonstrates clear occupational and social 
impairment, with deficiencies in most areas.  With respect to 
whether his disability warranted a total 100 percent 
disability rating during this period, however, the Board 
finds that the preponderance of the evidence is against such 
a finding.  The Veteran was not shown to have gross 
impairment in thought processes or communication.  Further, 
there is no evidence that the Veteran had persistent 
delusions or hallucinations.  Additionally, there is no 
evidence that the Veteran's PTSD caused a persistent danger 
of hurting himself, or that he was unable to maintain a 
minimal level of personal hygiene.  He was not disoriented as 
to time or place, and there was no evidence that he suffered 
from a memory loss manifested by an inability to recall the 
names of close relatives, his own occupation, or his own 
name.  

As of the October 26, 2006, VA examination, however, the 
Veteran's PTSD symptoms were found to have been more severe 
than at the time of the evaluations preceding the October 
2006 examination.

Although the Veteran continued to report some significant 
social contacts at the time of the October 2006 and May 2007 
examinations, the record overall reflects poor social 
functioning, as the Veteran does not have significant 
friendships, and only seldom interacts with his stepchildren.  
Additionally, he has very few leisure activities.  The 
Veteran's occupational functioning throughout this period has 
been severely impaired.  Significantly, the May 2007 
examiner, who found that the Veteran's PTSD did not preclude 
his employability at the time of the February 2005 
examination, determined that as of the October 26, 2006 
examination, the evidence of record demonstrated worsening 
symptomatology that would preclude employability, were the 
Veteran to attempt to find gainful employment.  

Mental status examinations since October 26, 2006, show a 
cold and distant mood and constricted affect.  While there 
was no evidence of delusions or other abnormal thought 
processes, his speech was at times noted to be seriously 
circumstantial.    Additionally, while the record reflects 
that the Veteran denied experiencing suicidal and homicidal 
ideations, he admitted experiencing frequent anger, which led 
him to further isolate himself.  

The Veteran's difficulty with social environments, his need 
to largely isolate himself, and his inability to work clearly 
indicate that his PTSD symptoms result in total occupational 
and social impairment.  In light of these symptoms, he was 
assigned a GAF of 47 on examination in October 2006 and in 
May 2007.  

Based upon the above findings, the Board finds that the 
Veteran's disability more nearly approximates a 100 percent 
disability rating.  His history demonstrates clear 
occupational and social impairment.  The Veteran is unable to 
sleep for more than 3-hour blocks of time at night, resulting 
in daytime fatigue that prohibits him from working.

Consideration has been given to "staged ratings" (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this regard, the Board finds that 
for the period prior to October 26, 2006, the Veteran's PTSD 
was 70 percent disabling, but no more.  However, since 
October 26, 2006, it has been 100 percent disabling.  All 
reasonable doubt has been resolved in favor of the Veteran in 
making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

As discussed above, for the period prior to October 26, 2006, 
the symptoms of the Veteran's PTSD consisted of deficiencies 
in most of the areas described in the criteria for a rating 
of 70 percent.  There have been no reports of symptoms that 
are outside the rating schedule.  Hence, the schedule 
reasonably describes the Veteran's disability, and referral 
for extraschedular consideration for the period prior to 
October 26, 2006, is not warranted.

With respect to the period since October 26, 2006, a rating 
higher than 100 percent is not permissible.  Accordingly, 
referral for extraschedular consideration is not warranted.

TDIU

TDIU is provided where the combined schedular evaluation for 
service connected diseases and disabilities is less than 
total, or 100 percent. 38 C.F.R. § 4.16(a) (2009).  TDIU is 
payable only when the schedular rating is less than total.  
Id.  The award of a 100 percent schedular rating moots the 
issue of entitlement to TDIU for the period when the 100 
percent rating is in effect.  Herlehy v. Principi, 15 Vet. 
App. 33 (2001).

The claim for TDIU and an increased rating for PTSD have been 
recognized as arising at the same time and involving the same 
evidence.  Hence the grant of the 100 percent rating 
effective October 26, 2006, renders the claim for TDIU moot, 
effective October 26, 2006.  The appeal as to the TDIU issue 
is therefore dismissed, for the period during which the 100 
percent disability rating is in effect.


ORDER

Service connection for bilateral pes planus is denied.

An initial rating higher than 70 percent for PTSD for the 
period prior to October 26, 2006, is denied.  An increased 
rating of 100 percent for PTSD, however, is granted, 
effective October 26, 2006.

The appeal for entitlement to TDIU is dismissed, for the 
period for which the Board has determined that a 100 percent 
disability rating for PTSD is warranted (effective October 
26, 2006).


REMAND

TDIU is granted where a Veteran's service-connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009). 

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

Because the Veteran explicitly contends that he is entitled 
to a TDIU rating, and the evidence of record reflects some 
evidence of unemployability prior to October 26, 2006, the 
Board finds that a remand is warranted to address the claim 
of entitlement to a TDIU rating, for the period prior to 
October 26, 2006.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009) (where there is evidence of unemployability raised by 
the record during a rating appeal period, the TDIU is an 
element of an initial rating or increased rating).

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2009).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the Veteran.  38 
C.F.R. §§ 3.341(a), 4.19 (2009).  Factors to be considered 
are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

Additional development is needed prior to further disposition 
of the claim of entitlement to a TDIU rating for the period 
prior to October 26, 2006.  As the Veteran has a single 
disability rated at 70 percent for this period, he meets the 
schedular requirements for a TDIU rating.  The question 
before the Board is whether the Veteran's service-connected 
PTSD and tinnitus disabilities prohibited him from sustaining 
gainful employment prior to October 26, 2006, such that a 
TDIU rating may be assigned.  

In this regard, the Board finds that the record requires 
clarification.  Clinical evidence demonstrates that the 
Veteran's service-connected PTSD disability impaired his 
ability to work prior to October 26, 2006; however, the 
record also reflects that the Veteran has several nonservice-
connected disabilities, including a significant lumbar spine 
disability, which also impaired his ability to work prior to 
October 26, 2006.

A VA examiner has not yet been asked to render an opinion as 
to the effect of the Veteran's service-connected disabilities 
on his ability to obtain and retain employment.  In light of 
this, and because it appears that the Veteran was not working 
prior to October 26, 2006, the prudent and thorough course of 
action is to afford the Veteran an examination on remand, to 
ascertain the impact of his service-connected disability on 
his unemployability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
social and industrial survey for the 
purpose of ascertaining the impact of 
the Veteran's service-connected 
disabilities on his ability to obtain 
and maintain substantially gainful 
employment, for the period prior to 
October 26, 2006.  
	A) The VA examiner is requested to 
evaluate and discuss the effect of the 
Veteran's service-connected 
disabilities (PTSD and tinnitus) on the 
Veteran's employability, prior to 
October 26, 2006.  
	
        B) After examining the Veteran and 
reviewing the claims file the VA 
examiner is requested to offer an 
opinion as to whether it was at least 
as likely as not that the Veteran's 
service-connected PTSD and tinnitus 
disabilities, without consideration of 
his non-service-connected disabilities, 
rendered him unable to secure or follow 
a substantially gainful occupation, 
prior to October 26, 2006.  
	
        C) If it is the examiner's opinion 
that it was unlikely the Veteran's 
service-connected disabilities did not 
render him unemployable, the examiner 
should suggest the type or types of 
employment in which the Veteran would 
have been capable of engaging with his 
service-connected disabilities (PTSD 
and tinnitus) prior to October 26, 
2006, given his skill set and 
educational background.

2.  Then, after ensuring any other 
necessary development has been 
completed, adjudicate the claim for a 
TDIU rating.  If the decision is adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


